BUPPINGTON, Circuit Judge
(dissenting). The wording of the indictment count in this case which is held defective, in the opinion of the majority, has been the subject of judicial decision elsewhere and, without citing the cases which expressly so decide, or in principle support such conclusion, I restrict myself to referring to the ease of Kathriner v. United States, 276 F. 808, where it appears that in the Northern District of California this form of indictment was adjudged sufficient by Judge Dooling and his decision was affirmed by the Circuit Court of Appeals. Following the approval of these four judges the indictment was again approved by the trial judge below. Moreover in U. S. v. Simmons, 96 U. S. 362, 24 L. Ed. 819, where the Supreme Court held that “where the offense is purely statutory, having no relation to the common law, it is 'as a general rule, sufficient in the indictment to charge the defendant with acts coming within the statutory description, in the substantial words of the statute, without any further expansion of the matter1 (Bishop, Crim. Prac. see. 611, and authorities there cited) ” that court added a requirement, which to my mind the present indictment meets, namely, that “the accused must be apprised, by the indictment, with reasonable certainty, off the nature of the accusation against him, to the end that he may prepare his defense, and plead the judgment as a bar to any subsequent prosecution for the same offense.” In the conflict of decisions in criminal procedure which thus arises between circuits by the present opinion I am constrained to respectfully record my dissent to that part of it which holds the first count of the indictment defective.